Matter of Richard G. v Adrienne S. (2019 NY Slip Op 04334)





Matter of Richard G. v Adrienne S.


2019 NY Slip Op 04334


Decided on June 4, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2019

Acosta, P.J., Richter, Kapnick, Kahn, Kern, JJ.


9526

[*1]In re Richard G., Petitioner-Appellant,
vAdrienne S., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about September 11, 2017, which, upon renewal, granted respondent mother's motion to dismiss petitioner father's petition for modification of the parenting schedule, unanimously affirmed, without costs.
Application by the father's assigned counsel to withdraw as counsel is granted (Anders v California,  386 U.S. 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues which could be raised on this appeal. We agree with counsel that the
court's decision was well within the bounds of its discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 4, 2019
CLERK